         Case 5:19-cv-01389-EJD Document 89 Filed 03/27/20 Page 1 of 4




 1 [Counsel for filing parties listed on signature pages]
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                                       Case No. 19-cv-01389-EJD-VKD
 9
   LENOVO (UNITED STATES) INC. and
10 MOTOROLA MOBILITY, LLC,                             JOINT STATUS REPORT ON THE
                                                       STATUS OF JURISDICTIONAL
11                                                     DISCOVERY
                             Plaintiffs,
12
                       v.
13
     IPCOM GMBH & CO., KG,
14
                             Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           Case No. 19-cv-01389-EJD
     SMRH:4847-5258-4120.4       JOINT STATUS REPORT ON THE STATUS OF JURISDICTIONAL DISCOVERY
         Case 5:19-cv-01389-EJD Document 89 Filed 03/27/20 Page 2 of 4




 1            Pursuant to the Court’s Order of March 16, 2020 (Dkt. 88), plaintiffs Lenovo (United

 2 States) Inc. and Motorola Mobility, LLC (“Plaintiffs”) and defendant IPCom GmbH & Co., KG
 3 (“IPCom” or “Defendant,” and together with Plaintiffs, the “parties”), hereby submit the following
 4 brief, non-argumentative updated status report describing the status of jurisdictional discovery.
 5 1.         The February 11, 2020 Discovery Hearing and Orders

 6            On February 14, 2020, the Court (Judge DeMarchi presiding) issued an Order providing

 7 guidelines regarding the permissible scope of discovery and required the parties to confer further
 8 regarding Plaintiffs’ document requests. (Dkt. 80.) The Court stated that its Order was without
 9 prejudice to the parties submitting another joint discovery dispute letter after they complied with
10 the Court’s directions concerning meeting and conferring about the document requests.
11 2.         Subsequent Developments

12            Plaintiffs sent IPCom revised document requests pursuant to the Court’s February 14, 2020

13 order, and thereafter the parties exchanged written correspondence, held a telephone conference on
14 March 24, 2020, and exchanged further correspondence thereafter.
15            The parties have resolved some issues and continue to confer on others, as follows: As

16 noted in the parties’ prior update, the parties have been conferring about the scope of the revised
17 document categories Plaintiffs requested, and issues concerning IPCom’s productions to date
18 (consisting of three productions totaling 161 pages). Subsequently the parties conferred
19 telephonically and in writing about these issues and were able to resolve some of them. The
20 parties are continuing to confer regarding: (1) IPCom’s production of a particular document; and
21 (2) an issue concerning one category of documents.
22            The parties have certain ripe disputes, as follows: At present, the parties have six ripe

23 disputes pertaining to eight categories of documents. The parties intend to file a joint discovery
24 letter brief with the Court concerning these disputes, and possibly the additional two issues about
25 which they continue to confer (identified above). For ease of review by the Court, the parties
26 propose that their letter brief, for each dispute, state first Plaintiffs’ position and then IPCom’s
27 position (rather than state Plaintiffs’ positions on all disputes first, then IPCom’s positions on all
28 disputes second). In light of this proposed organization (which may necessitate some repetition),

                                                   -1-                     Case No. 19-cv-01389-EJD
     SMRH:4847-5258-4120.4       JOINT STATUS REPORT ON THE STATUS OF JURISDICTIONAL DISCOVERY
         Case 5:19-cv-01389-EJD Document 89 Filed 03/27/20 Page 3 of 4




 1 and the number of ripe disputes to be addressed (i.e., six disputes relating to eight categories of
 2 documents, and potentially the additional two issues identified above), Plaintiffs request that each
 3 party be permitted to use 4,500 words total for their respective positions pursuant to the Court’s
 4 Standing Order for Civil Cases, section 4(c)(ii). Defendant requests that each party be permitted
 5 to use 2,500 words total for their respective positions.
 6            Timing of submission of joint discovery dispute letter: As the organization and word limit

 7 will have a significant impact on how the letter is prepared, the parties intend to identify a date by
 8 which the letter will be filed after receiving guidance from the Court on these aspects of the letter.
 9            Respectfully submitted,

10 Dated: March 27, 2020
11    SHEPPARD, MULLIN, RICHTER &                             MINTZ LEVIN COHN FERRIS GLOVSKY
      HAMPTON LLP                                             AND POPEO P.C.
12
      /s/ Tenaya Rodewald                                     /s/ Philip C. Ducker
13    Martin R. Bader (SBN 222865)                            Stephen J. Akerley (Bar No. 160757)
      mbader@sheppardmullin.com                               Philip C. Ducker (Bar No. 262644)
14    Matthew W. Holder (SBN 217619)                          Adrian Kwan (Bar No. 300032)
      mholder@sheppardmullin.com                              MINTZ LEVIN COHN FERRIS
15    Michael Heins, pro hac vice                             GLOVSKY AND POPEO P.C.
      mheins@sheppardmullin.com                               44 Montgomery Street, 36th Floor
16    SHEPPARD, MULLIN, RICHTER &
                                                              San Francisco, CA 94104
      HAMPTON LLP
17                                                            Telephone: (415) 432-6000
      12275 El Camino Real, Suite 200
                                                              Facsimile: (415) 432-6001
18    San Diego, California 92130
                                                              SJAkerley@mintz.com
      Telephone: (858) 720-8900
                                                              PCDucker@mintz.com
19    Facsimile: (858) 509-3691
                                                              AKwan@mintz.com
20    Lai L. Yip (SBN 258029)                                 Attorneys for Defendant
      lyip@sheppardmullin.com                                 IPCOM GMBH & CO. KG
21    Tenaya Rodewald (SBN 248563)
      trodewald@sheppardmullin.com
22
      SHEPPARD, MULLIN, RICHTER &
23    HAMPTON LLP
      Four Embarcadero Center, 17th Floor
24    San Francisco, California 94111
      Telephone: 415.434.9100
25    Facsimile: 415.434.3947

26    Counsel for Plaintiffs
      LENOVO (UNITED STATES) INC. and
27    MOTOROLA MOBILITY, LLC
28

                                                   -2-                     Case No. 19-cv-01389-EJD
     SMRH:4847-5258-4120.4       JOINT STATUS REPORT ON THE STATUS OF JURISDICTIONAL DISCOVERY
         Case 5:19-cv-01389-EJD Document 89 Filed 03/27/20 Page 4 of 4




 1                                        FILER’S ATTESTATION

 2            Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Tenaya Rodewald, attest that

 3 concurrence in the filing of this document has been obtained from each of the other signatories. I
 4 declare under penalty under the laws of the United States of America that the foregoing is true and
 5 correct. Executed this 27th day of March, 2020, at Palo Alto, California.
 6                                                                   /s/ Tenaya Rodewald
                                                                     Tenaya Rodewald
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-                     Case No. 19-cv-01389-EJD
     SMRH:4847-5258-4120.4       JOINT STATUS REPORT ON THE STATUS OF JURISDICTIONAL DISCOVERY
